 1   Robert A. Piering (Bar No. 166858)
     John D. Beals (SBN 200596)
 2   PIERING LAW FIRM
     775 University Avenue
 3   Sacramento, CA 95825
     Telephone: (916) 446-1944
 4   Facsimile:     (916) 446-1222
     Email:         rob@pieringlawfirm.com
 5                  john@pieringlawfirm.com

 6
     Attorneys for Plaintiff
 7   BHENJANELL DAYRIT

 8

 9                                 UNITED STATES DISTRICT COURT

10               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

11

12
     BHENJANELL DAYRIT,                            )   Case No. 2:18-CV-02855-JAM-DB
13                                                 )
                            Plaintiff,             )   STIPULATION REGARDING
14                                                 )   DISMISSAL
            v.                                     )
15                                                     Action Filed:         June 28, 2017
                                                   )
     SWIFT TRANSPORTATION CO OF                        Removal Date:         October 25, 2018
16                                                 )
     ARIZONA, LLC, a business organization             Trial Date:           June 8, 2020
     of unknown status; SCOTT HARLEY               )
17   JEWEL; and DOES 1 through 50,                 )
     inclusive,                                    )
18                                                 )
                            Defendants.            )
19

20
            It is hereby stipulated by and between parties, through their respective counsel of record,
21
     that the action be and is hereby dismissed with prejudice, each party bearing their own costs and
22
     attorneys’ fees.
23

24

25   ///
26   ///
27
     ///
28

                                                 1
                        STIPULATION AND [PROPOSED] ORDER REGARDNG DISMISSAL
 1
     Dated: March 2, 2020                  PIERING LAW FIRM
 2

 3                                         By:                   /s/
                                                 Robert A. Piering
 4                                               Attorneys for Plaintiff
                                                 BHENJANELL DAYRIT
 5

 6

 7   Dated: March 3, 2020                  DEMLER ARMSTRONG & ROWLAND LLP
 8
                                           By:                  /s/
 9
                                                 Shannon E. Mallory
10                                               Derek H. Lim
                                                 Attorneys for Defendants
11                                               SCOTT HARLEY JEWELL, and
                                                 SWIFT TRANSPORTATION CO. OF
12                                               ARIZONA, LLC

13
           IT IS SO ORDERED:
14

15
     Dated: March 6, 2020
16
                                                 /s/ John A. Mendez_______
17                                               HON. JOHN A. MENDEZ
18

19

20

21

22

23

24

25

26

27

28

                                             2
                    STIPULATION AND [PROPOSED] ORDER REGARDNG DISMISSAL
